DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11, 12, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 states that the second and third drives are positioned forwardly of the first drive. Claim 1 also requires “a cover positioned substantially vertically above the first drive, the stalk roll, the second drive, the first conveyor, the third drive and the second conveyor” in paragraph 8. It is not clear how the cover is to be positioned vertically above the first drive when the first drive is rearward of the second and third drives. Figure 3A shows the first drive rearward of the second and third drives, with the cover positioned vertically above the second and third drives, but not vertically above the first drive. 
Claim 2, dependent on claim 1, states that “the third drive is mounted to an adjacent cover.” Related to the rejection of claim 1 above, it is not clear if the cover is to be positioned vertically above the third drive, or if the adjacent cover is to be positioned vertically above the third drive.
Based upon figures 3a and 3b, it appears that a row unit (30) has a first drive (48), a second drive (50), and a third drive (52). It appears that a cover (32) is vertically above a second drive (50) of one row unit and a third drive (52) of an adjacent row unit, but not vertically above second and third drives of the same row unit. 

    PNG
    media_image1.png
    528
    707
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    427
    526
    media_image2.png
    Greyscale



Claim 1 is suggested to instead read “a cover positioned substantially vertically above the stalk roll, the second drive, the first conveyor, a third drive of an adjacent row unit, and a second conveyor of the adjacent row unit” to overcome this rejection. Dependent claim 3 must be reviewed for antecedent basis issues. 
Claims 2-7 are rejected for their dependency on claim 1. 
Claims 11 and 12 are rejected with same reasoning used to reject claims 1 and 2, and claim 16 is rejected for its dependency on claim 11.

Allowable Subject Matter

Claims 1-8, 11, 12, 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claims 9, 13-15, 17-20 are allowed.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-7, 9, 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.I.R./Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671